DAVIDSON, Commissioner.
This is a conviction for unlawfully carrying a pistol; the punishment, a fine of $100.
A policeman apprehended appellant in the driveway of a tourist court and asked him if he had a pistol. Appellant replied that he had, and handed the pistol to the officer.
If we understand appellant’s position before this court, it is that we should hold the facts insufficient to support the conviction because of the lack of authority in the policeman to stop the appellant, as a result of which the pistol came into the officer’s possession.
The pistol was not found as a result of any search of appellant’s person, or otherwise. Appellant, when asked, voluntarily delivered the pistol to the officer.
Appellant’s contention that the pistol was obtained as a result of an unlawful search or arrest does not appear to find support in the evidence.
The judgment is affirmed.
Opinion approved by the Court